

115 HJ 105 IH: Condemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences to the families and friends of the victims, and supporting community efforts to overcome hatred, bigotry, and violence.
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 105IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Blumenauer (for himself, Mr. DeFazio, Ms. Bonamici, Mr. Walden, and Mr. Schrader) submitted the following joint resolution; which was referred to the Committee on Oversight and Government ReformJOINT RESOLUTIONCondemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences to the families and friends of the victims, and supporting community efforts to overcome hatred, bigotry, and violence. 
Whereas, on May 26, 2017, three brave community members—Rick Best, Taliesin Myrddin Namkai-Meche, and Micah David-Cole Fletcher—were stabbed as they protected two young women who were the targets of threatening anti-Muslim hate speech while riding on the MAX (Metropolitan Area Express) Light Rail in Portland, Oregon; Whereas Rick Best and Taliesin Myrddin Namkai-Meche lost their lives and Micah David-Cole Fletcher was gravely injured; 
Whereas acts of heroism and sacrifice for the safety and sake of others in the face of terrorism were demonstrated by the deceased and surviving victims; Whereas the Oregonians and people across the country grieve for the families of all affected by this needless tragedy; and 
Whereas the people of the United States stand in solidarity against terrorism, white supremacy, hate, and intolerance: Now, therefore, be it That Congress— 
(1)condemns the deadly attack on May 26, 2017, in Portland, Oregon, in which two innocent people were killed and one other was injured while standing up to hate and intolerance; (2)offers deepest condolences to the families and friends of Rick Best and Taliesin Myrddin Namkai-Meche and expresses its hope for the swift and complete recovery of Micah David-Cole Fletcher; and 
(3)supports community efforts towards healing from this terrible crime and nationwide efforts to overcome hatred, bigotry, and violence. 